Citation Nr: 0617724	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  00-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include depression and post traumatic stress 
disorder (PTSD), to include as a result of exposure to 
herbicides.

2.  Entitlement to service connection for a back disability, 
to include degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for transverse 
myelitis, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for diabetes, to 
include as a result of exposure to herbicides.

5.  Entitlement to individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel
 

INTRODUCTION

The veteran served on active duty from May 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, that denied the veteran's claims on appeal.

The issues of whether new and material evidence had been 
submitted sufficient to reopen a claim of entitlement to 
service connection for PTSD, and for service connection for a 
back disability, were reopened by an April 2002 Board 
decision.  The issues of entitlement to service connection 
for a psychiatric disability, and service connection for a 
back disability, were remanded in May 2004 for further 
development, and now return again before the Board.




FINDINGS OF FACT

1.  A chronic psychiatric disability was not exhibited in 
service or for many years after service, and a preponderance 
of the evidence of record indicates that the veteran does not 
have a psychiatric disability related to service; the veteran 
does not have any confirmed stressors.

2.  A preponderance of the evidence of record is against a 
finding that the veteran served in the Republic of Vietnam or 
was exposed to herbicides in service.

3.  A chronic back disability was not exhibited in service, 
and a preponderance of the evidence of record indicates that 
the veteran's current back disability is not related to 
service.

4.  Diabetes mellitus was not exhibited in service or for 
many years after service and a preponderance of the evidence 
of record indicates that the veteran's diabetes mellitus is 
not related to service.

5.  Transverse myelitis was not exhibited in service or for 
many years after service and a preponderance of the evidence 
of record indicates that the veteran's transverse myelitis is 
not related to service.

6.  The veteran's service connected disabilities are kidney 
stones with hematuria, pyelonephritis and hypertension, 
currently evaluated as 30 percent disabling, traumatic 
relaxation of the left knee, currently evaluated as 30 
percent disabling, tinnitus, currently evaluated as 10 
percent disabling, Dupuytren's contracture of the right major 
little finger, currently evaluated as noncompensably 
disabling, and hearing loss, currently evaluated as 
noncompensably disabling.  These disabilities combine to a 60 
percent evaluation.

7.  The veteran's service-connected disabilities do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
his educational and occupational background.


CONCLUSION OF LAW

1.  A psychiatric disability, to include depression and PTSD, 
was not incurred or aggravated in active military service.  
38 U.S.C.A. § 1110 (West. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2005).

2.  A chronic back disability was not incurred or aggravated 
in active military service.  38 U.S.C.A. § 1110 (West. 2005); 
38 C.F.R. § 3.303 (2005).

3.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110 (West 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Transverse myelitis was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110 (West 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2005); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that some of the veteran's claims were 
initially adjudicated prior to the enactment of the VCAA in 
November 2000.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA- administered benefits.  Id. at 
119.  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ- decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(West 2002 & Supp. 2005) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. at 
121.  However, the Court also stated that the failure to 
provide to provide such notice in connection with 
adjudications prior to enactment of the VCAA was not error 
and that in such cases, the claimant is entitled to "VCAA-
content complying notice and proper subsequent VA process."  
Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2002, July 
2002, September 2002, June 2004, January 2005, and March 
2005.  The originating agency essentially asked the veteran 
to submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, service 
medical records, service personnel records, and reports of VA 
examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence. Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).   For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).


Service connection

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Lay statements describing the symptoms of a disability and 
inservice events are considered to be competent evidence.  
However, as a layperson the veteran is not competent to give 
a medical opinion on actual diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive Agent Orange 
basis is available for Type II diabetes mellitus under 
current law.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for any of the 
claimed conditions.  As to service connection for a 
psychiatric disability, to include PTSD, there is no evidence 
of record which indicates that the veteran was exposed to 
herbicides in service; therefore service connection for a 
psychiatric disability as due to herbicide exposure is not 
warranted.

The veteran reported that he had or had had 
depression/worry/nervousness on a May 1973 seperation 
examination; these were all related to family problems, with 
no complaints and no symptomatology at that time.  The 
psychiatric system was listed as normal on examination.  
Subsequently, the Board notes that the reports of August 1973 
and July 1976 VA examinations noted no psychiatric findings, 
nor did the veteran complain of psychiatric symptomatology 
until many years after service.  The veteran has at times 
since service, to include in a July 1994 VA examination 
report, and an October 1998 VA treatment report, been 
diagnosed with depression; however, there is no competent 
evidence linking post service findings of depression to 
service.  The initial findings of depression were not until 
1994, over 20 years after the veteran's seperation from 
service.

As to PTSD, the Board notes that the veteran has been 
diagnosed with PTSD several times, to include in a July 1994 
VA examination report, and an October 1998 VA PTSD evaluation 
summary, and the veteran has been seen numerous times at the 
VA for treatment of his PTSD diagnosis.  However, while the 
veteran has reported several stressful experiences he had in 
service, these reports of stressful experiences are not 
corroborated by the evidence of record.  Initially, the Board 
notes that the veteran has not received the Combat 
Infantryman's Badge, or any other award which would indicate 
that he participated in combat.  The veteran's MOS was noted 
to be that of an aircraft maintenance aircraft technician, 
and the veteran's service personnel records indicate that he 
was stationed in Thailand, not Vietnam.  

The veteran reported a specific campaign he alleged to be a 
part of, however, this campaign, "Operation Linebacker", 
was found to have been an aerial campaign against North 
Vietnam, with no evidence that the veteran participated in 
it.  The veteran also reported a stressful experience, in 
which he was thrown back and burned by a heater that 
exploded, but the veteran's service medical records are 
negative for treatment for any burn injury and there is no 
other corroborative evidence that this incident occurred.  In 
sum, none of the veteran's reported stressors has been 
confirmed.  While the veteran, in a private statement dated 
April 2000, was said to have anxiety, depression, and PTSD 
due to stressful situations the veteran experienced in 
service, including being involved in a plane crash and in 
combat, as noted above, no evidence of record shows that the 
veteran was either in combat, or in a plane crash.  Thus the 
Board finds this examiner's opinion of limited probative 
value.  

While the veteran was noted to be diagnosed with PTSD in a 
June 2002 examination and opinion report, a VA examiner, in 
August 2002 and October 2002 addendums to this report 
indicated that, while the veteran met the criteria for PTSD, 
this diagnosis was based on the veteran's reported history of 
being exposed to combat.  As noted above, there is no 
evidence of record which indicates that the veteran was 
exposed to combat in service.  Attempts were made to verify 
the veteran's stressors with the U.S. Army and Joint Services 
Records Research Center (JSRRC);  however, such attempts were 
unsuccessful.

Thus, with no corroborative evidence indicating that the 
veteran incurred a stressor in service, and with the 
preponderance of the evidence of record indicating that 
depression is unrelated to service, service connection for a 
psychiatric disability, to include depression and PTSD is not 
warranted.

The veteran's primary allegation with regard to his 
transverse myelitis and diabetes mellitus is that these 
conditions are directly related to herbicide exposure, such 
that a presumption of service connection would arise under 38 
C.F.R. § 3.309(e).  The evidence of record does not however 
show that the veteran served in Vietnam.  While the veteran 
has alleged that he served in Vietnam, the evidence of 
record, including the veteran's service personnel records, 
indicates that the veteran's only overseas station was in 
Thailand.  While the veteran, nevertheless, would still be 
entitled to a presumption of service connection if he were 
able to show that he was otherwise exposed to herbicides in 
service, there is no evidence of record which objectively 
shows that the veteran was, at any time, exposed to 
herbicides in the course of his service.  A statement from a 
private physician dated April 2000 appears to indicate that 
some of the veteran's medical conditions are due to herbicide 
exposure, however, again, no objective evidence has been 
presented which shows that the veteran was exposed to 
herbicides in service.  As such, the Board finds that service 
connection for diabetes or transverse myelitis, on a 
presumptive basis due to exposure to herbicides, is not 
warranted.  

As to service connection for transverse myelitis on a direct 
basis, the Board finds that the preponderance of the evidence 
of record is against a grant of service connection for this 
disability.  In this regard, the Board notes that the 
veteran's service medical records are negative for complaints 
of, or treatment for, this disability.  The veteran's report 
of seperation from service, dated May 1973, the report of a 
VA examination dated August 1973, and the report of a reserve 
enlistment examination dated May 1979 are negative for any 
findings of transverse myelitis.  Post service medical 
records do not show a diagnosis of transverse myelitis until 
January 1998, almost 25 years after the veteran's seperation 
from service.  With no evidence having been presented to 
indicate that the veteran had transverse myelitis in service 
or for many years after seperation from service, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for this disability.

As to service connection for diabetes on a direct basis, the 
Board also finds that the preponderance of the evidence of 
record is against a grant of service connection for this 
disability.  In this regard, the Board notes that the 
veteran's service medical records are negative for complaints 
of, or treatment for, this disability.  Of record is a 
statement from a private physician, dated February 2005, who 
indicates that the veteran was initially diagnosed with 
diabetes in 1971.  However, the record clearly indicates that 
this statement is based on a report of the veteran's history, 
and not the medical evidence of record.  The veteran's report 
of seperation from service, dated May 1973, the report of a 
VA examination dated August 1973, and the report of a reserve 
enlistment examination dated May 1979 are negative for any 
diagnosis of diabetes.  The medical evidence of record does 
not reflect a diagnosis of diabetes any earlier than 2001, 
nearly 28 years after the veteran's seperation from service.  
With no evidence having been presented to indicate that the 
veteran had diabetes in service or for many years after 
seperation from service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this disability.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a back 
disability.  In this regard, the Board notes that the 
veteran's service medical records do show that, in December 
1970, the veteran was seen once with a mild lumbosacral 
paravertebral muscle spasm, and was seen again in April 1973 
for some point tenderness in the L4 area, with no diagnosis 
given at that time.  However, the veteran's report of 
seperation from service, dated May 1973, the report of a VA 
examination dated August 1973, and the report of a reserve 
enlistment examination dated May 1979 are all negative for 
any diagnosis pertaining to the veteran's back.  The record 
suggests that back symptomatology in service was acute and 
transitory, and resolved without chronic residuals.  

The veteran did report, during a July 1976 VA examination, 
that he felt he had recurrent pains in the left lower back 
that came on 5-6 times a year at that point, which appeared 
to be related to activity or work; however, the veteran's 
post service medical records do not show further back 
complaints or a diagnosis until June 1984, when the veteran 
is found to have left lower back pain related to an awkward 
twisting motion he engaged in at work.  The Board notes that 
the statement of a private physician, dated April 2000, 
indicates that the veteran in his opinion sustained back 
injuries in service as a result of a plane crash; however the 
veteran's service medical records are completely negative for 
any report of a plane crash.  The Board finds more probative 
the report of a VA examination dated June 2002, which 
indicates that the veteran's record was thoroughly reviewed, 
notes the veteran's prior history as reflected in the claims 
file, and which indicates that, while the veteran was 
diagnosed with degenerative joint disease of L4-L5 and L5-S1, 
and chronic lumbosacral postural strain, that it was less 
likely than not that the veteran's current back disability 
was related to service.  Therefore, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for a back disability.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


 A Total Rating Based on Individual Unemployability

The veteran and his representative contend that service 
connection is warranted for individual unemployability.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2005).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2005).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2005).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment. 38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects that the appellant is service-connected 
for kidney stones with hematuria, pyelonephritis and 
hypertension, currently evaluated as 30 percent disabling, 
traumatic relaxation of the left knee, currently evaluated as 
30 percent disabling, tinnitus, currently evaluated as 10 
percent disabling, Dupuytren's contracture of the right major 
little finger, currently evaluated as noncompensably 
disabling, and hearing loss, currently evaluated as 
noncompensably disabling.  These disabilities combined to a 
60 percent total evaluation.  These evaluations do not meet 
the criteria that the veteran must have one service-connected 
disability rated at 60 percent or higher; or two or more 
service-connected disabilities, with one disability rated at 
40 percent or higher, with a combined rating of 70 percent or 
higher.  As such, the criteria for a total rating under the 
provisions of 38 C.F.R. § 4.16(a) are not met in this 
instance.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to a 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
appellant's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the veteran's service-connected disabilities.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

In this regard, for the appellant to prevail on his claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor which takes the appellant's case 
outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 
4.15 (2005).  The sole fact that the appellant is unemployed 
or has difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment.  Therefore, the question now presented 
is whether the appellant is capable of performing the 
physical and mental acts required by employment, not whether 
the appellant can find employment.  See Van Hoose, supra.

Taking into account all relevant evidence, the Board finds 
that the veteran is not entitled to a total disability 
evaluation based on individual unemployability.  In this 
regard, the Board notes that the evidence of record indicates 
that the veteran is unemployable predominantly due to his 
nonservice connected disabilities, such as multiple sclerosis 
and a back disability, not his service connected disabilities 
of kidney stones, hearing loss, tinnitus, and Dupuytren's 
contracture of the right little finger.  There is no 
competent evidence reflecting that service-connected 
disabilities alone preclude employment.  An opinion from a 
July 2004 VA examiner indicates that the primary cause of the 
veteran's inability to work is his multiple sclerosis.

While the veteran does have some employment impairment due to 
his service connected disabilities, the level of impairment 
to the veteran's employment is adequately reflected in the 60 
percent disability evaluation the veteran currently receives.

Therefore, the record does not demonstrate that the veteran's 
service-connected disabilities, in and of themselves, are of 
such severity as to preclude his participation in all forms 
of substantially gainful employment.  Accordingly, a total 
disability rating based upon individual unemployability due 
to a service-connected disability under the provisions of 38 
C.F.R. § 4.16(b) is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).









(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a psychiatric 
disability, to include depression and post traumatic stress 
disorder (PTSD), is denied.

Entitlement to service connection for a back disability, to 
include degenerative disc disease of the lumbar spine, is 
denied.

Entitlement to service connection for transverse myelitis, to 
include as a result of exposure to herbicides, is denied.

Entitlement to service connection for diabetes, to include as 
a result of exposure to herbicides, denied.

Entitlement to individual unemployability is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


